noe nnn nn nnn nnn III EE

a -Case.2:19-cv-11605-PDB-RSW. ECF No. 1-4 filed 05/31/19 __.Page|D.19._.Page Lof 10.

1274.002.1172.

STATE OF MICHIGAN
IN 44TH JUDICIAL DISTRICT COURT . :

MICHIGAN CRNA'S STAFFING, LLC and
DETROIT ANESTHESIA GROUP, PLLC
(Trivly Dobbins) i

Plaintiffs, Case No. 22-4 LA PPC

: mare
, ~ JAMES L. WITT ENBERG
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA,

Vv

 

 

Defendant.
/
KEVIN S. GREEN (P67515) me i
Bashore Green Law Group ot
Attorneys for Plaintiffs ore
17 South Saginaw Street a ace
Pontiac, Michigan 48342 SG
PH (586) 803-0500 / FX (586) 803-0501 ~ SE |
e-Mail: kevin@bglawpc.com — 3 m
5

 

COMPLAINT

PURSUANT TO MCR 2.113 (2)(a), THERE IS NO OTHER PENDING OR
RESOLVED CIVIL ACTION ARISIN{? OUT OF THE TRANSACTIONS OR

OCCURRENCES ALLEGED IN THE/COMPLAINT

L<—— :

Kevin) Green (P67515) ls

 

 

Plaintiffs states:
1. Plaintiff, Michigan CRNA's Staffing, LLC, is a Michigan professional

corporation licensed to conduct business under the laws of the State of Michigan and at all times

pertinent herein was conducting business in the State of Michigan.

2. Plaintiff, Detroit Anesthesia Group, PLLC, is a Michigan professional corporation

 

licensed to conduct business under the laws of the State of Michigan and at all times pertinent

EXHIBIT

 

 

 
whee ee eee este lames ote om IEE Tt eee

_ Case 2: 19- -CV- 11605- ‘PDB- RSW ECF No. 1-4 filed OS/S3/19 Pagel. 20 Page 2 of 10

—_ ee ee

1

1274.002.1172

herein was conducting business in the State of Michigan.

3. Defendant, National Union Fire Insurance Company of Pittsburgh, PAisa
corporation registered to do business in Michigan, conducts business on a systematic and
continuous basis in Macomb, Oakland and Wayne County, Michigan.

4, Venue is proper pursuant to MCLA 600.1621, and jurisdiction is proper for the
reason that the amount in controversy is less than $25,000, exclusive of costs and attorney fees.

5. Pursuant to MCL 600.2041, “every action shall be prosecuted in the name of the
real party of interest.”

6. All rights, privileges and remedies to payment for health care services, products
or accommodations provided by Plaintiff to Trivly Dobbins (hereinafter “injured party”) for
which the injured party is or may be entitled to under MCL 500.3101, ez seg, the No Fault Act,
have been assigned to Plaintiffs, hereto attached as Exhibit A.

7. As a result of said assignment, Plaintiffs bear the burden of pursuit of payment for
health care services, products or accommodations, provided by Plaintiffs to the injured party.

8. Pursuant to Insurance Bulletin 92-03, Defendant is “required to provide insureds
and claimants with complete protection from economic loss for benefits provided under personal
protection insurance.”

9, Satisfaction of the judgment obtained by Plaintiffs will discharge Defendant(s) of
their obligation to the injured party for services Plaintiffs provided to the injured party.

10. Plaintiffs as assignee of the injured party is the real party of interest and as such
Plaintiffs have the right to prosecute this action against Defendant pursuant to MCL 600.2041.

COUNT I-PIP CLAIM

11. Plaintiffs hereby restates all prior paragraphs of this Complaint.

 
I

i?

'

ere tee a ge ag TET a i OPT Tet tee eee eae aw! TL ee a ae ae

_Case 2:19-cv-11605-PDB-RSW ECF No. 1-4 filed 05/31/19 PagelD.21_ Page 3 of

cided

1274.002.1172

12. The injured party sustained accidental bodily injuries arising from a motor vehicle
accident within the meaning of the statutory provisions of MCL 500.3105.

13. Defendant is first in order of priority to pay for the injured party’s claim for no
fault personal protection insurance benefits in accordance with Chapter 31 of the Michigan
Insurance Code, more commonly known as the “no-fault insurance law.”

14, Defendant has become obligated to pay for certain expenses incurred for
reasonably necessary products and services rendered for the injured party’s care, recovery or
rehabilitation as a result of the injured party’s sustained accidental bodily injury arising out of
the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle.

15. Plaintiff, Michigan CRNA's Staffing, LLC, provided reasonably necessary
products, services and/or accommodations to the injured party and continues to do so, resulting
in the following outstanding balances of $1,656.00. (Exhibit B).

16. Plaintiff, Detroit Anesthesia Group, PLLC provided reasonably necessary
products, services and/or accommodations to the injured party and continues to do so, resulting
in the following outstanding balances of $2,392.00. (Exhibit B).

17. Plaintiffs timely submitted billings to Defendant for medical services that were
rendered to the injured party and that were reasonably necessary for the care, recovery or
rehabilitation of the injured party for their injuries.

18. Plaintiffs also submitted to Defendant supporting medical records and all other
documentation and forms necessary for Defendant to determine the reasonableness, necessity
and amount of the medical services rendered to the injured party.

19. Defendant was provided reasonable proof of the fact and of the amount of losses

sustained and charges incurred.

IIE

|

10

 

 

 
a a eee eT Te we tae ee meme Ce ETE Te URE Saw Se ae Tg te em re Te ee

Case 2:19-cv-11605-PDB-RSW ECF No. 1-4 filed 05/31/19 PagelD.22 Page 4of 10
joe wee eenagene cas . cece ee cere seer ep es | es a memes

ee coy er ee oT
Le |

1274.002,1172,

20. To date, Defendant has unreasonably refused and/or delayed in making payment

to Plaintiffs for the services rendered.

 

21. . Pursuant to MCL 500.3157, Plaintiffs are entitled to recover the outstanding
balances for the medical services rendered to the injured party from Defendant.
22. Plaintiffs have requested payment from Defendant for the amount of the bills due
and owing and Defendant has refused and/or neglected to pay them.
23. Plaintiffs are entitled to reasonable and actual attorney fees incurred in this action
pursuant to MCL 500.3148.
24. Plaintiffs are also entitled to costs and interest pursuant to MCL 500.3142 for the
overdue bills that have not been paid by Defendant within 30 days after Defendant received
reasonable proof of the fact and of the amount of loss sustained.

COUNT II- BREACH OF CONTRACT/CONTRACTUAL
AND/OR STATUTORY DUTIES

25. Plaintiffs re-alleges all prior paragraphs of this Complaint.

26.  Defendant’s failure to pay Plaintiffs personal protection insurance benefits
constitutes a material breach of contractual and/or statutory duties pursuant to the contract where
the injured party is qualified as an “insured,” or otherwise entitled to benefits and/or pursuant to
MCL 500.3101, ef seg.

27. As a direct and proximate cause of Defendants’ breach of contractual and/or
statutory duties, Plaintiffs have sustained damages.

WHEREFORE, Plaintiff, Michigan CRNA's Staffing, LLC, claims as damages against
Defendant in the amount of $1,656.00, Plaintiff, Detroit Anesthesia Group, PLLC, claims as
damages against Defendant in the amount of $2,392.00, plus payment for any additional services

rendered during the pendency of this matter, plus costs, attommey fees and interest most wrongly

 

 
ft is ie en EE NN

 

__ Case 2:19-cv-11605-PDB-RSW ECF No. 1-4 filed 05/31/19 PagelD.23 Page 5of 10
eo 7 cee powers een 7 | ~ crrmipeanersesmmness ys na po

Sept vane

1274.002.1172

sustained.

Respectfully submitted, 2
BASHORE GREEN LAW GROUP, ,

a Professional Corporation,

 

Kevin S. Green (P67515)
Attorneys for Plaintiffs

Dated: April 3, 2019

TEATS ETA SAT TP TET em ee

 
ooEeTy

Case 2:19-cv-11605-PDB-RSW

=p ee

 

ECF No. 1-4 filed 05/31/19 PagelD.24 Page 6of 10
og penenes varias os ; moyee wees - “| - oe ST aoaal ee ms os

eee

1

foo

1274.002.1172

 

 
1 en eee eee eee nee EI IE EIEIO

__ Case 2:19-cv-11605-PDB-RSW_ ECF No. 1-4 filed 05/31/19 PagelD.25. Page 7 of 10 __.

ial Ls dot

ICHIGAN MOTOR VEHICLE NO-FAULT INSURANCE LAW ASSIGNMENT OF BENEFITS AND LIEN FORM

 

i lal. be _ CAssignor’), hereby assign to Michigan CRNAS Staffing, LLC, and Detroit Anesthesia Group, . :
PLLG, individually or collectively, (“Assignee”) all righis, privileges, performance, and ternedies to payment for health care
services, products or accommodations (‘services”) provided by Assignee fo Assignor to which Assignor is or may be
antitted under Chapter 31 of the Insurance Code (MGL 500,3101, ef seq), commonly referred to as the “No-Fault Act."
Assignor understands that by signing below they are manifesting an intent to assign all rights and privileges to
performance by their auto Insurance carrier for payment of the healthcare provider's treatment.

 

This agreement is not an assignment of a right to benefits payable in tha future, but an assignment of a right to benefits
payable as loss accrues and with respect to services already provided; in other words, this assignment affecis only thosa
services provided presently, on the date signed, or dates of treatment prior to the execution date below.

Assignor hereby certifies that upon execution of this agreement, Assignor has incurred charges with respect to services
provided by Assignee on or before the date of execution far which the rights, privileges and remedies for payment are
hereby assigned.

Assignor hereby grants Assignee a lien for the full amount of the charges outstanding related to Assignor’a medical
treatment for Assignor’s care, tecovery, and/or rehabilitation having taken place prior to or on the date of execution of this
assignment and len. Assignor hereby certifies that this lien, whether alone or combined with subsequently executed liens,
is the responsibility of Assignor and applies to any settlement, fudgment, gamishment, arbitration award, and or Inguranca
payment or claim regardless is. such actions relate to the Assignee’s outstanding amounts owed.

Assignee covenants that any resolution thal Assignee is able to accomplish as a result of Assignor's assignment within
will extinguish Assignor’s obligations under the lien. However, such extinguishment will only occur should Assignee
expressly authorize such resolution of the oulstanding amounts owed by Assignor. Assignee reserves the right to pursue
the full amount of the outstanding amounts owed by Assignor regardless of the source er amount of payment, unless
Assignee expressly agrees to such an amount for resolution of the oulstanding amounts owed by Assignor to Assignee.

Assignor hereby certifies that they have received adequate consideration from Assignee In exchange for this Assignment
of Benefits and Lien. Specifically, Assignee is or has provided medical treatment for my care, recovery, and/or
rehabilitation without timely payment for such services rendered. Assigres has agreed, for however long they deem
appropriate of which | (Assignor) agree and understand, to abstain and/or refrain from collecting this amount owed for
treatment by means of credit reporting, collections services, litigation, etc. from ma personally, Assignee reserves thelr
right to pursue payment for outstanding charges under any and all applicable statutory, contractual, and/or common law
rights in the State of Michigan should this Assignment be deemed invalid, should Aselgnor fall to honor the agreed upon
lien, or for any reason deemed just as the facts determine.

Assignor hereby certifies its understanding that while Assignee ray, pursuant to this assignmeni, pursue payment from a L
person or entity other than Assignor, this agreement may be revoked by Assignee if it determines, or a determination (s :
made pursuant to judicial proceedings, that Assignor lacks coverage or that the services subject to this assignment are i
not payable by any such person or entity for any reason under Chapter 31 of the Insurance Code (MCL 500.3101, ef seq),
any applicable policy of insurance, and/or due fo any actions or conduct of Assignor. ,

Assignor and Assignee agree that In the event any terms or provistons of this agreement ate declared invalid or
unenforceable by any Court or Federal or State Goverment Agency having jurisdiction aver the subject matter of this
. agreament, the remaining terms and provisions-that are not affected thereby shall remain in full force and effect.

Assignor certifles that no coercion or duress were pon Assignor to scribe thelr signature making such

assign feb y tien, Lo
Oated: a 7 g ‘ Zi

       

Th Ay. Whb n&

 

 

 

 

 
 

 

Assignor's Printed Name _
OF 1-75
Date of Birth
Dated: (i) at [ie] tevly Dobbins ~~

Witness’s Signature bi Be Ay re, Suigenn: Feldman Danie}

 OoS: 07/06/2018

BoB: OB 14/1975
Witness's Printed Name MRN; 2000798
ABS HRO SEES fr) pepe eee ee

 

 
CET TN eae e eet ate uae sae at tte Stam tama te atte gale mete SUA aitar anatase tee ones elegant egal ae seems aimee gee apm career a tee ETT Tre ne eters gee ag a eae saree sae a ge a iat gag eee gag gE erteaeene tees ya eg PE rete te a ae ea tee a ae mee ae TT Wa Tea ee ate Se ee nnn nnn nnn EEE IIIS IE

t ° {

Case 2:19-cv-11605-PDB-RSW ECF No. 1-4 filed 05/31/19 PagelD.26 Page 8 of 10
™ TE . oo TT an a ~ 3 mS eT DSR | Ta ~ | a re

det ees sabe ‘jas mold. St fo : : 7

 

ye

1274.002.1172

 

 

 
a

Case 2:19-cv-11605-PDB-RSW ECF No. 1-4 filed 05/31/19 PagelD.27 Page 9of10

° * MICHIGAN CRNAS STAFFING LLC

INDIVIDUAL PATIENT DETAIL REPORT Printed on; 08/22/2018 Wednesday 10:38:12
Date From 01/01/2000 To 08/22/2018 Procedure Type System Summary

 

General Information

 

     

 

 

 

 

Name DOBBINS, TRIVLY Acct 148700 Phone734-833-1759 CashBal —0.00
Title DRDS Ref Marital Unknown SSN Work Ins Bal 4,656.00 ee
Address 1526 WIARD BLVD YPSILANTI, MI 48198 : Birthday 05/14/1975 :
Alert. ROMANO LAW First Visie 04/20/2018
Note BEVERLY SMITH 800-934-9300 x9944 Last Date 07/06/2018
Policy Inforiviation °.)4:5 fs a, oa re wt,
Financial Code AA ins CodeGALL insured's Name DOBBINS, TRIVLY ; Relation Self
ID No# 497803 . ‘Group Number — Phone 734-633-1759 | Blethday0s/tai975 |
Address 1526 WIARD BLVD YPSILANTI, Ml 48198 : ‘participate Yes
INS Name & Address .
.GALLAGHER BASSETT (AUTO) , PO BOX 2631 , CLINTON, IA 52733 Assignment Yes
Diagnosis Information: 644.319 /M54.2_ (54.12 /V89.2xXA/
_ Wreiisaction peta fe PCAC TE ET EL
Claim Service” Proc Service Expect Pat Cash Ins Parlicipat Balance
No Date Code DX DR Charge Ins Charge Paid Paid _ Adjust Adjust Cash ins__—sRefiD
24169 04/20/2018 01936 G44.31 DS 866.00 855.00 0.00 0.00 0.00 0.00 0.00 0.00 855.00 80111
26558 07/06/2018 01936 M64.12 JB 807.00 adt.c0 0.00 0.00 0.00 0.00 0.00 0.00 801.00 89631

 

Nate: DX - Diagnosis
DR - Dactor

 

 

THOMAS by Genius Solutions Inc. (PATDETAIL.FRX) (FINREP.KEYI0#20) Page 1
ee a ae ae ee a nn

Voy
ET

bs

INDIVIDUAL PATIENT DETAIL REPORT

__ Case 2:19-cv-11605-PDB-RSW ECF No. 1-4 filed 05/31/19 PagelD.28 Page 10 of 10

DETROIT ANESTHESIA GROUP PLLC

Printed on: 08/22/2018 Wednesday 10:38:25

 

Date From 01/01/2000 To 08/22/2018 Procedure Type System Summary
General information

Name DOBBINS, TRIVLY — Acct# 71360
Title DRSR Ref Marital Unknown SSN Work
Address 1826 WIARD BLVD YPSILANTI, Mit 48198

Alert DAN ROMANO

Note BEVERLY SMITH 800-834-9300 X9944

Policy jinfdrmiation ES
FinancialGode AA = Ias CodeGALL

ID No# 497803 Group Number

Address 1526 WIARD BLVD YPSILANTI, Mi 48198

INS Name & Address
GALLAGHER BASSETT (AUTO) , PO BOX 2831 , CLINTON, IA 62733

Diagnosis Information: G44.319 /M54.2_ /M54.12. /VB9.2XXA/

insured's Name DOBBINS, TRIVLY

       

  

‘Phone 734-833-1759

Phone 734-833-1759 Cash Bal 0,00

Ins Bal 2,392.00
Birthday 05/14/1975
Fivst Visit 04/20/2018
Last Date 07/06/2018

 
 

Relation Self
i Birthday 05/14/1975
1 .
‘Participate Yes |

a}

|
Assignment Yes :

 

 

 

Claim Service Proc Service Expect Pat Cash Ins Participat Balance
No Date Code DX DR Charge Ins Charge Paid Paid Adjust Adjust Cash Ins‘ ReflB

 

 

 

42039 04/20/2018 01936 + G44.31 SR 1,235.00 1,235.00 9.00 0.00 0.00 0.00
14184 07/06/2018 01936 M54.12SR 1,157.00 1,157.00 9.00 0.00 0.00 * 0,00

   

        

Note: DX - Diagnosis
DR - Doctor

THOMAS by Gentus Solutions Inc. (PATDETAILFRX} (FINREP,.KEYID=20)

0.00 0.00 1,235.00 38536
0,00 0.00 1,187.00 46802

yet +

Page 1

 

 

 
